Per curiam.
OCGA § 15-10-25 (c) provides:
Subject to the provision of Code Section 15-10-24,1 if any magistrate . . . does not satisfactorily complete the required training in any way, the Georgia Magistrates Court Training Council shall promptly notify the Judicial Qualifications Commission which shall recommend removal of the magistrate from office unless the Judicial Qualifications Commission finds that the failure was caused by facts beyond the control of the magistrate.
Pursuant to this Code section, the Judicial Qualifications Commission recommended that Tammy Abell be removed from office for failure to complete satisfactorily the required training for the year 1995.
The recommendation of the Judicial Qualifications Commission is approved and adopted. It is ordered that Tammy Abell be removed from the Office of Magistrate of the Ben Hill County Magistrate Court, effective as of September 15, 1996.

Removed from office.


All the Justices concur.

*116Decided September 9, 1996.
Earle B. May, Jr., for Judicial Qualifications Commission.
Tammy Abell, pro se.

 Magistrates shall be subject to discipline, removal, and involuntary retirement by the Judicial Qualifications Commission in accordance with Art. VI, Sec. VII, Par. VTI of the Constitution.